UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K Current Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of report (date of earliest event reported):June 14, 2012 Balchem Corporation (Exact name of registrant as specified in its charter) Maryland 1-13648 13-2578432 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) New Hampton, NY 10958 (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: (845) 326-5600 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.07. Submission of Matters to a Vote of Security Holders. Balchem Corporation (the “Company”) held its Annual Meeting of Stockholders on June 14, 2012 (“Annual Meeting”).Set forth below is information regarding the results of the matters voted on by stockholders at the Annual Meeting: (i) Election of two Class 2 Directors to serve to serve until the annual Company’s meeting of stockholders in 2015 and until their respective successors are elected and qualified: Director Nominee Votes For Votes Withheld Paul D. Coombs Edward L. McMillan (ii)Ratification of the appointment of McGladrey & Pullen, LLP as the Company’s independent registered public accounting firm for the year ending December 31, 2012:26,463,373 shares in favor, 553,446 shares against, 15,069 shares abstaining and 0 broker non-votes. (iii)Advisory vote to approve the Company’s executive compensation: 21,727,877 shares in favor, 1,042,514 shares against, 137,727 shares abstaining and 4,124,770 broker non-votes. Item 9.01 Financial Statements and Exhibits (c) Exhibits. SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. BALCHEM CORPORATION By:/s/ Francis J. Fitzpatrick Francis J. Fitzpatrick Chief Financial Officer Dated: June 19, 2012
